Citation Nr: 1107517	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
chronic headaches under 38 C.F.R. § 3.321(b), to include 
consideration of entitlement to a total disability rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and K.L. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the Veteran's claim for an increased 
rating for headaches. An evaluation of 50 percent has been 
assigned, effective July 28, 2004, for chronic headaches.

In August 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge. A transcript 
of the hearing has been associated with the claim file.

Pursuant to a March 2009 remand, the Board ordered consideration 
of entitlement to an extraschedular rating for chronic headaches 
under 38 C.F.R. § 3.321(b). Accordingly, in December 2009, the 
Director of Compensation and Pension Service provided an Advisory 
Opinion on the issue of an extraschedular rating.  The Advisory 
Opinion, which is discussed at length below, determined that an 
extraschedular evaluation for migraine headaches was not 
warranted.  In May 2010, the Board denied an extraschedular 
rating based, in part, on the December 2009 Advisory Opinion.  

The Veteran appealed the Board's May 2010 decision and this 
resulted in a joint motion for remand (JMR) by the Veteran and VA 
General Counsel which was approved by the Clerk of the US Court 
of Appeals for Veterans Claims (Court) in October 2010.  In 
conformance with the JMR, the case must be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





REMAND

The JMR found that VA had failed to provide adequate reasons and 
bases by not addressing whether a claim for a total disability 
rating based upon individual unemployability (TDIU) under 
38 C.F.R. § 4.16 was reasonably raised by the record.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009)(TDIU is part of a 
claim for a higher disability rating when expressly raised by the 
Veteran or reasonably raised by the record.).  

The Veteran maintains that his service-connected headache 
disability, which is currently evaluated as 50 percent disabling, 
significantly impacts his ability to work.  Service connection is 
also in effect for residuals of a mandible fracture (evaluated as 
20 percent disabling), tinnitus (noncompensable), and hearing 
loss (noncompensable).  His combined rating is 60 percent.  

There is currently no medical opinion of record addressing the 
Veteran's the effects of his service-connected disabilities on 
his ability to maintain employment.  As such, in order to 
properly adjudicate the TDIU claim, the Board finds that a VA 
examination should be scheduled upon remand.  


Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2. Schedule the Veteran for an examination or 
social and industrial survey to ascertain the 
impact of his service- connected disabilities 
on his unemployability.

3. The RO must provide the Veteran with an 
examination to determine the effects of his 
service-connected disabilities on his ability 
to maintain employment consistent with his 
education and occupational experience.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished. The examiner 
must elicit from the Veteran and record for 
clinical purposes a full work and educational 
history. Based on a review of the case and 
the claims file, the examiner must provide an 
opinion as to whether the Veteran's service-
connected disability alone precludes him from 
securing and following substantially gainful 
employment consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report must be typed.

4. Adjudicate the issue entitlement to an 
extraschedular rating for service-connected 
chronic headaches under 38 C.F.R. § 3.321(b), 
to include consideration of entitlement to a 
total disability rating based on individual 
unemployability (TDIU) 38 C.F.R. § 4.16.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and afford 
the appellant and his representative an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


